SCHEB, Judge.
Appellant was convicted of first degree murder for the fatal shooting of her husband, Richard Quick. She was sentenced to life imprisonment without eligibility for parole for 25 years as mandated by Section 775.082, Florida Statutes.
Appellant challenges several rulings of the trial court. In addition, she contends Section 775.082, which requires that she serve no less than 25 years before becoming eligible for parole is unconstitutional.
After hearing oral argument and carefully examining the record and briefs, we have concluded that none of the points cited by appellant rises to the magnitude of reversible error. Appellant received a fair trial. The evidence is sufficient to sustain her conviction, although the testimony reveals many factors which facially indicate some mitigating circumstances of her crime.
In our judgment there may be a question of the wisdom of a statute which provides that every person convicted of a capital felony and not executed shall serve no less than 25 years in prison before becoming eligible for parole. This question, however, is for legislative rather than judicial involvement.
Accordingly, the judgment and sentence is affirmed,
HOBSON, Acting C. J., concurs.
McNULTY, J., dissents with opinion.